Title: To George Washington from Francis Fauquier, 22 November 1758
From: Fauquier, Francis
To: Washington, George



Sr
Wmsburgh Novr 22d 1758

Jenkins brought me yours of the 30th Octr and 5th instant. I hope this will find you full of Joy, and all Difficulties removed that those represented you to be involved in. I hope Captn Turner who left this Place on Tuesday the 14th, with the provision the assembly made for impowering me to keep the Regiments a Month longer abroad, and £5000 for Pay of the Forces has reach’d the Army some Days before the first of December, that the Commander in chief, you, and the rest of the Forces might be fully apprized of the Determination of the assembly before it was too late. I have nothing particular to add but my most hearty good wishes for your Success, being with great Regard Sr Yr Very Hum. Servt

Fran: Fauquier

